


Exhibit 10.25

 

Summary of Compensation Arrangements for Named Executive Officers and Directors

 

This summary sets forth, as of March 6, 2015, the material compensation
arrangements for each of the “named executive officers,” as defined in Item 402
of Regulation S-K, and directors of Tangoe, Inc. (the “Company”).

 

Compensation Arrangements for Named Executive Officers

 

Base Salary

 

Albert R. Subbloie, Jr., President and Chief Executive Officer

 

$

475,000

 

Gary R. Martino, Chief Financial Officer

 

$

350,000

 

Charles D. Gamble, Senior Vice President, Customer Account Management

 

$

210,000

 

Christopher Mezzatesta, Chief Revenue Officer

 

$

260,000

 

Scott E. Snyder, Senior Vice President, Corporate Development & Global Financial
Operations

 

$

230,000

 

 

2015 Corporate Bonus Plan

 

Certain of the named executive officers of the Company are eligible to receive
compensation under the Company’s 2015 Corporate Bonus Plan (the “Plan”) based on
(i) the Company’s achievement of certain goals with respect to adjusted EBITDA
(“EBITDA Goals”), as announced by the Company in its earnings releases, which is
calculated based on net income (loss) adjusted, in accordance with the Company’s
historical practice, to exclude the impact of items not directly resulting from
the Company’s core business, including, without limitation, interest income and
expense, income tax provision (benefit), depreciation and amortization and
stock-based compensation expense, (ii) the Company’s achievement of certain
goals with respect to revenue (“Revenue Goals”), and (iii) the executive
officer’s achievement of personal objectives to be established by the executive
officer and the Company’s President and Chief Executive Officer, or in the case
of the President and Chief Executive Officer, to be established by him and the
compensation committee of the Company’s Board of Director’s (“Individual
Goals”).  For purposes of the Plan, the calculation of adjusted EBITDA will also
exclude the effect of payment of the adjusted EBITDA-based portion of bonuses
that are payable under the Plan.

 

The Plan provides for the payment of cash incentive bonuses on a quarterly basis
for achievement of quarterly EBITDA Goals (“EBITDA Bonuses”), quarterly Revenue
Goals (“Revenue Bonuses”), and progress toward achievement of Individual Goals
(“Objectives Bonuses”).  EBITDA Bonuses, Revenue Bonuses and Objectives Bonuses
are referred to in the aggregate as “Quarterly Bonuses.”  Under the Plan, EBITDA
Bonuses and Revenue Bonuses each represent 40% of the maximum base amount for
each participant and the Objectives Bonuses represent the other 20% of the
maximum base amount.  Each Plan participant is eligible to receive Quarterly
Bonuses up to respective maximum base amounts that are specified under the Plan
for that participant.  In addition, under the Plan each participant is eligible
to receive an annual bonus based on overachievement of annual EBITDA Goals
and/or annual Revenue Goals, in a maximum amount of 25% of the aggregate
quarterly EBITDA Bonuses across all four quarters for overachievement of EBITDA
Goals and up to 25% of the aggregate quarterly Revenue Bonuses across all four
quarters for overachievement of Revenue Goals (“Annual Overachievement
Bonuses”).  Of the Company’s named executive officers:

 

·                  Albert R. Subbloie, Jr., the Company’s President and Chief
Executive Officer, is eligible to receive Quarterly Bonuses up to a maximum base
amount of $450,000 in the aggregate for the year, and Annual Overachievement
Bonuses in the amount of up to $45,000 based on adjusted EBITDA overachievement
and up to $45,000 based on revenue overachievement.

 

·                  Gary R. Martino, the Company’s Chief Financial Officer, is
eligible to receive Quarterly Bonuses up to a maximum base amount of $200,000 in
the aggregate for the year, and Annual Overachievement Bonuses in the amount of
up to $20,000 based on adjusted EBITDA overachievement and up to $20,000 based
on revenue overachievement.

 

--------------------------------------------------------------------------------


 

·                  Scott E. Snyder, the Company’s Senior Vice President,
Corporate Development & Global Financial Operations, is eligible to receive
Quarterly Bonuses up to a maximum base amount of $95,000 in the aggregate for
the year, and Annual Overachievement Bonuses in the amount of up to $9,500 based
on adjusted EBITDA overachievement and up to $9,500 based on revenue
overachievement.

 

Under the Plan, the Company’s President and Chief Executive Officer retains
negative discretion to reduce by up to 50% any EBITDA Bonus, Revenue Bonus or
Annual Overachievement Bonus eligible to be paid to a participant under the
Plan, and the Company’s Board of Directors (the “Board”) retains negative
discretion to reduce by up to 50% any EBITDA Bonus, Revenue Bonus or Annual
Overachievement Bonus eligible to be paid to the President and Chief Executive
Officer.  In addition, the Board and the compensation committee hold discretion
to reduce any Quarterly Bonus payable with respect to the fourth quarter,
provided that such discretion may not be exercised so as to reduce a
participant’s aggregate Quarterly Bonuses for the year to an amount that is less
than 85% of the potential bonus amount payable to such participant under the
Plan based on the achievement of goals under the Plan during the year (exclusive
of any Annual Overachievement Bonuses), after giving effect to any reduction of
such bonuses by the Chief Executive Officer pursuant to the discretion described
above with respect to 50% of any EBITDA Bonus or Revenue Bonus.

 

Bonus Arrangements for Chris Mezzatesta

 

Christopher Mezzatesta, the Company’s Chief Revenue Officer, does not
participate in the Plan and is instead eligible to receive bonus compensation
with respect to 2015 through the provisions of an individual bonus plan.  Under
this plan, Mr. Mezzatesta is eligible to receive quarterly bonuses in the
aggregate amount of up to $260,000 for the year.  The amount of each quarterly
bonus is to be determined by the Company’s President and Chief Executive
Officer, based on his assessment of Mr. Mezzatesta’s performance during 2015,
including with respect to aggregate annual recurring revenue, which the Company
calculates as the aggregate annual value of recurring revenue customer contracts
that it enters into during the period in question attributable to new sales
bookings, recurring revenue increases quarter-over-quarter and the Company’s
sales organization’s general performance related to corporate objectives.

 

The specific goals and bonus targets for each metric are to be determined by the
Company’s President and Chief Executive Officer.  The Board and compensation
committee of the Board hold discretion to reduce Mr. Mezzatesta’s year-end bonus
once he receives at least 85% of his potential bonus amount.

 

Bonus Arrangements for Charles D. Gamble

 

Charles D. Gamble, the Company’s Senior Vice President, Customer Account
Management, does not participate in the Plan and is instead eligible to receive
bonus compensation with respect to 2015 through the provisions of an individual
bonus plan.  Under this plan, Mr. Gamble is eligible to receive a bonus in the
amount of up to $130,000.  The amount of each quarterly bonus is to be
determined by our President and Chief Executive Officer, based on his assessment
of Mr. Gamble’s performance during 2015, including with respect to existing
customer renewals and bookings net of attrition, the achievement of certain
goals for the timing and amount of revenue recognized on a quarter-by-quarter
basis from customer renewals net of attrition, the achievement of certain goals
with respect to the terms obtained by the Company with respect to customer
renewals and the Company’s account management group’s general performance
related to corporate objectives.

 

The specific goals and bonus targets for each metric are to be determined by the
Company’s President and Chief Executive Officer.  The Board and compensation
committee hold discretion to reduce Mr. Gamble’s year-end bonus once he receives
at least 85% of his potential bonus amount.

 

Equity Incentive Awards

 

Each of the Company’s named executive officers is eligible to receive stock
options, restricted stock units and other equity incentive awards under the
Company’s 2011 Stock Incentive Plan.

 

--------------------------------------------------------------------------------


 

Compensation Arrangements for Non-Employee Directors

 

Cash Retainer

 

For service on the Board and its committees, the Company pays each non-employee
director an annual retainer consisting of (i) $30,000 for service as a director
(plus an additional $10,000 for service as the Lead Director), (ii) $5,000 for
service on the audit committee (plus an additional $10,000 in the case of the
chairman of the audit committee), (iii) $3,750 for service on the compensation
committee (plus an additional $6,250 in the case of the chairman of the
compensation committee), and (iv) $2,500 for service on the nominating and
corporate governance committee (plus an additional $2,500 in the case of the
chairman of the nominating and corporate governance committee). The annual
retainer is payable quarterly in arrears. Each non-employee director may elect
to receive all or part of the annual retainer in the form of unrestricted shares
of common stock.  The number of shares of common stock to be issued will be
determined by dividing the amount of the annual retainer to be received in the
form of stock by the fair market value of the Company’s common stock on the date
the annual retainer is to be paid. The Company also reimburses non-employee
directors for reasonable travel and out-of-pocket expenses incurred in
connection with attending Board and committee meetings.

 

Equity Incentive Awards

 

On the date of each annual meeting of stockholders, each non-employee director
that serves on the Board following such annual meeting is entitled to receive a
restricted stock award for a number of shares of the Company’s common stock
equal to $125,000 divided by the fair market value of the Company’s common stock
on the date of grant. Each of these restricted stock awards will vest in full on
the earlier of the one-year anniversary of the date of grant and the date of the
Company’s annual meeting of stockholders for the subsequent year, subject to the
non-employee director’s continued service as a director, and subject to full
acceleration of vesting in the event of a change in control.

 

--------------------------------------------------------------------------------

 
